Case 1:19-cv-22844-UU Document 5 Entered on FLSD Docket 07/11/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


  SLOBODAN DESPOT

         Petitioner,

          vs.                                    CASE NO.: 1:19-cv-22844-UU

  CELEBRITY CRUISES INC.,

         Respondent.

  _____________________________________/

                NOTICE OF APPEARANCE OF COUNSEL FOR PETITIONER

        The Clerk of this Court will please note the appearance of the undersigned as additional

 counsel for the Respondent Nicole Gersbeck in the above-styled matter.


                                                    RUSSO APPELLATE FIRM, P.A.
                                                    e-service@russoappeals.com
                                                    7300 North Kendall Drive, Suite 600
                                                    Miami, Florida 33156
                                                    Tel: (305) 666-4660
                                                    Fax: (305) 666-4470


                                                    By:    /s/ Paulo R. Lima
                                                           PAULO R. LIMA
                                                           Florida Bar No. 64364
                                                           prl@russoappeals.com
Case 1:19-cv-22844-UU Document 5 Entered on FLSD Docket 07/11/2019 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on July 11, 2019, a true and correct copy of the foregoing was served

 by filing same using this Court’s CM/ECF system, which will electronically serve a copy on all

 counsel or parties of record who have entered an appearance in this matter.




                                                              /s/ Paulo R. Lima




                                                 2
